756 So. 2d 188 (2000)
K.L.J., a juvenile, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D99-2529.
District Court of Appeal of Florida, Third District.
April 5, 2000.
Rehearing Denied May 17, 2000.
Bennett H. Brummer, Public Defender, and Suzanne M. Froix, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Richard L. Polin, Assistant Attorney General, and Ana Cristina Lloyd, Certified Legal Intern, for appellee.
Before JORGENSON, GODERICH, and RAMIREZ, JJ.
PER CURIAM.
K.L.J. appeals from an adjudication of delinquency. We affirm. Respondent's own affirmative and spontaneous declaration that he knew that the car he was riding in was stolen was sufficient to establish that "he was aware that he was present in the conveyance of another without permission," D.L. v. State, 567 So. 2d 5, 5 (Fla. 3d DCA 1990), and supports the adjudication of delinquency for trespass to a conveyance.
AFFIRMED.